Filed 7/14/16 P. v. Newton CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B269758
                                                                           (Super. Ct. No. LA033297)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

KEVIN DENARD NEWTON,

     Defendant and Appellant.



                   Kevin Denard Newton appeals from a postjudgment order denying his
motion to revoke a 2000 restitution order and fine. On January 14, 2000, appellant pled
no contest to mayhem (Pen. Code, § 203)1 and admitted a prior strike conviction (§§ 667,
subds. (b) - (i); 1170.12, subds. (a) - (d)), a prior serious felony (§ 667, subd. (a)(1)), and
two prior prison term enhancements (§ 667.5, subd. (b)). Appellant was sentenced to 11
years state prison and ordered to pay a $2,200 restitution fine, (§ 1202.4, subd. (b)), a
$2,200 parole restitution fine (§ 1202.45), and $5,000 victim restitution (§ 1202.4, subd.
(f)). In 2015, appellant brought a motion to revoke the restitution order and fine, which
was denied on December 4, 2015.
                   We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues. On May 27, 2016,

1 All further statutory references are to the Penal Code unless otherwise stated.
we advised appellant that he had 30 days to personally submit any contentions he wished
us to consider. No response has been received from appellant.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 126; People v. Wende (1979) 25 Cal. 3d 436,
443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


              `                                          YEGAN, Acting P. J.

We concur:


              PERREN, J.


              TANGEMAN, J.




                                             2
                                William C. Ryan, Judge

                       Superior Court County of Los Angeles

                           ______________________________


            Benjamin Owens, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance by Plaintiff and Respondent.